Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross Reference to Related Applications), the phrase –now U.S. Patent no. 10,960,023—should be inserted after the phrase “U.S. Patent Application No. 16/379,242, filed April 9, 2019” so as to update the status of this parent application. Also, in paragraph 0001 of the specification, the phrase –now abandoned—should be inserted after the phrase “U.S. Patent Application No. 13/743,741, filed January 17, 2013” so as to update the status of this parent application. Also, in paragraph 0001 of the specification, the phrase “U.S. Patent Application No. 13/556,834, filed on July 23, 2012” should be changed to -- U.S. Patent Application No. 13/556,834, filed on July 24, 2012 , now abandoned—in order to correct the filing date and provide the status of this parent application. Also, in paragraph 0001 of the specification, the phrase “U.S. Patent Application No. 12/884,052, filed on September 15, 2010” should be changed to -- U.S. Patent Application No. 12/884,052, filed on September 16, 2010, now abandoned—in order to correct the filing date and provide the status of this parent application. Also, in paragraph 0001 of the specification, the phrase “U.S. Provisional Application No. 61/243,034, filed September 15, 2009” should be changed to -- U.S. Provisional Application No. 61/243,034, filed September 16, 2009—in order to correct the filing date of this provisional application. 
Appropriate correction is required.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 2-3 of claim 33, the phrase “a pump device configured to transport plasma from a plasma storage device at a pump rate” is indefinite since it is not clear where the plasma is being transported to by the pump device.  In addition, it is not clear whether “plasma” in claim 33 refers to a liquid blood plasma or some other form of plasma. On lines 4-5 of claim 33, the phrase “a heated air stream device configured to deliver an air stream at an inlet temperature” is indefinite since it is not clear where the air stream id delivered to by the heated air stream device.  In addition, the phrase “an inlet temperature” on lines 4-5 of claim 33 is indefinite since it is not clear what the “inlet” refers to and where the “inlet” is located. On line 6 of claim 33, the phrase “an inert gas supply device configured to supply an inert gas at a flow rate” is indefinite since it is not clear where the inert gas is supplied to by the inert gas supply device. On lines 7-8 of claim 33, the phrase “a spray nozzle configured to spray the plasma into a spray chamber utilizing the inert gas and the air stream” is indefinite since it is not clear how the inert gas and the air stream are utilized to spray the plasma into the spray chamber.  Are both the inert gas and the air stream supplied to the spray nozzle in order for the inert gas and the air stream to be “utilized” by the spray nozzle to spray the plasma into the spray chamber? On lines 9-10 of claim 33, the phrase “a particle collection device configured to collect the sprayed plasma” is indefinite since it is not clear whether the “sprayed plasma” has been dried in the spray chamber.  Claim 33 does not recite any structure that serves to dry the plasma in the spray-drying apparatus other than the heated air stream, but the heated air stream is not positively recited as being located in the spray chamber. Claim 33 is indefinite and incomplete since there is no structural cooperation between the various recited components of the apparatus. The structural relationships between the pump device, the heated air stream device, the inert gas supply device, the spray nozzle and the particle collection device are not clear and have not been sufficiently recited. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,960,023. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 33 and claims 1 and 8 of U.S. Patent no. 10,960,023 recite a spray-drying apparatus comprising a pump device configured to transport plasma from a plasma storage device at a pump rate, a heated air stream device configured to deliver an air stream at an inlet temperature; an inert gas supply device configured to supply an inert gas at a flow rate; a spray nozzle configured to spray the plasma into a spray chamber utilizing the inert gas and the air stream; and a particle collection device configured to collect the sprayed plasma via a vacuum formed by a vacuum pump at an aspiration setting.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chickering, III et al (US 2003/0037459, submitted in the IDS filed on March 26, 2021) in view of the publication entitled “Training Papers Spray Drying” (from Buchi Laboratories, English, Version B, order code 97758, pages 1-19, date unknown, submitted in the IDS filed on March 26, 2021).
Chickering, III et al teach of a method for spray drying particles, an apparatus for spray drying particles and a product produced thereby.  Chickering, III et al teach that the method and apparatus are applicable to spray drying pharmaceutical and biochemical products such as plasma and plasma-derived products.  The method serves to spray dry particles at low temperatures so as to preserve the stability or activity of labile materials such as proteins in biochemical products such as plasma.  Thus, the spray dried plasma produced in the method of Chickering, III et al remains physiologically active.  The spray drying apparatus is designed and constructed to operate in a sterile or aseptic manner in order to produce sterile particles, and all couplings between sections of the apparatus are sterile and serve to maintain sterile conditions.  The method comprises the steps of providing a product such as a plasma source C into a spray nozzle 26.  An inert atomization or spray gas B is also supplied to nozzle 26 through a gas line 28 so as to atomize the plasma product.  The atomized plasma is then fed into a drying chamber 20.  A drying gas A enters through a drying gas inlet 23, passes through a drying gas heater 27 and then flows through drying gas filter 24 to remove dust and other fine particulate matter from the drying gas.  The drying gas then enters the primary drying chamber 20 through inlet 25.  The drying gas and atomization gas are preferably nitrogen supplied from a pressurized tank or vaporizer at a certain gas flow rate.  The atomized droplets of plasma solidify into particles as they contact and are entrained in the concurrent drying gas flow.  The particles exit the primary drying chamber discharge outlet 29 and flow to a secondary drying apparatus before entering into a cyclone collection chamber 30 through inlet 32.  In the cyclone chamber 30, the particles are separated from the drying gas, which is exhausted through product cyclone outlet 33.  The dried plasma particles are collected in a product collection container 31 for storage.  Chickering, III et al teach that the component parts of the apparatus can be made from plastic or polymeric materials.  The spray drying method can be operated in either a continuous or batch process.  In a preferred embodiment, the temperature of the inlet and outlet ports, the gas flow rates, the atomizer pressure and other parameters are controlled to produce the desired products having particular protein activity.  The spray dried product can have the form of a powder.  See Figure 1 and paragraphs 0002-0004, 0009, 0012-0013, 0016, 0024, 0028, 0030, 0041, 0043, 0045-0049, 0051-0052, 0054, 0056 and 0075 in Chickering, III et al.  Chickering, III et al fail to teach that a pump device serves to transport the plasma C into the spray nozzle 26, and that a vacuum formed by a vacuum pump at an aspiration setting serves to aspirate the dried plasma powder from the drying chamber 20 and into the particle collection device 31.
The publication entitled “Training Papers Spray Drying” (referred to as the Spray Drying publication) teaches of a spray apparatus and a method of use to spray dry various different substances including medical or pharmaceutical products such as blood plasma (see page 12 of the Spray Drying publication). The spray drying apparatus includes a feed pump configured to transport a substance such as plasma to be spray dried into a spray nozzle at a certain pump rate.  See Figure 4.2.2 on page 6 and section 4.3.4 on page 10 of the Spray Drying publication.  The apparatus also contains a vacuum aspirator connected to the drying chamber that is configured to collect a spray dried product such as plasma into a cyclone collector via vacuum at an aspiration setting. See Figure 4.2.1 on page 6 and section 4.3.3 on page 9 of the Spray Drying publication.  The apparatus also contains a temperature sensor at the air inlet of the drying chamber and a temperature sensor at the outlet of the drying chamber. See Figure 4.2.1 on page 6 of the Spray Drying publication.  The publication teaches that the outlet temperature of the drying chamber in the apparatus is a result of a combination of the inlet temperature of the heated air into the drying chamber, the pump rate of the product to be spray dried into the apparatus, and the flow rate of the inert gas into the apparatus, and that each of these parameters can be altered and optimized in order to produce a certain outlet temperature.  See pages 7-9 of the Spray Drying publication
Based upon a combination of Chickering, III et al and the Spray Drying publication, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include a pump device to transport the plasma C into the spray nozzle 26 at a pump rate and a vacuum pump to aspirate the dried plasma powder from the drying chamber 20 and into the particle collection device 31 at an aspiration setting in the spray drying apparatus taught by Chickering, III et al since the Spray Drying publication teaches that known and conventional spray drying devices contain both a pump device to transport a substance to be spray dried into a spray nozzle at a certain pump rate and a vacuum pump to aspirate a dried product from the drying chamber into a collection container at a certain aspiration rate. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Hubbard, Jr. et al who teach of an attachment for a plasma spray drying apparatus; Fischer et al who teach of a method for preparing spray-dried plasma; Marguerre et al who teach of spray-dried physiologically active plasma; Liu et al who teach of methods of spray-drying plasma while stabilizing proteins in the plasma; and Khan et al who teach of a spray drier assembly for spray-drying plasma. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 7, 2022